Exhibit 10.1

 

 

 

 

Amendment 9

 

to

 

Service Agreement 20071210.103.C

 

Between

 

SITO MOBILE SOLUTIONS, INC. (f/k/a Single Touch Interactive, Inc.)

 

and

 

 

AT&T Services, Inc.

 

  

 

 

 

 

 

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 1 

 



 

Amendment 9

 

to Agreement No. 20071210.103.C

 

This Amendment 009 is effective on day last Party signs (“Effective Date”), and
amends and restates Agreement 20071210.A.103.C, which is by and between SITO
Mobile Solutions, Inc. (f/n/a Single Touch Interactive, Inc.), a Nevada
corporation (“Supplier”) and AT&T Services, Inc., a Delaware corporation, on
behalf of itself and its Affiliates (“AT&T”). AT&T and Supplier may each be
referred to in the singular as a “Party” or in the plural as the “Parties”).

 

WITNESSETH

 

WHEREAS, Supplier and AT&T entered into this Service Agreement, No.
20071210.103.C effective April 11, 2008, including subsequent amendments (the
“Original Agreement”); and

 

WHEREAS, the Agreement expired by its terms on May 15, 2015 (“Expiration Date”);

 

WHEREAS, after such Expiration Date, the Parties continued to perform under the
Agreement as if it had not expired, and with the intention of extending its
term;

 

WHEREAS, AT&T and Supplier now desire to revive the Agreement and to extend its
term and to formalize the validity and continuation of the Agreement since its
Effective Date; and

 

WHEREAS, Supplier and AT&T desire to amend the Agreement as hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:

 

1. The Parties agree to revive the Agreement and to extend its term as set forth
below and agree that it shall be deemed to have been in effect continuously
since its Effective Date of April 11, 2008. The Parties further agree to ratify
all past actions taken between the above-referenced Expiration Date and the
Amendment Effective Date.

 

2. Amend and Restate Agreement 20071210.103.C as attached herein.

 

The terms and conditions of the Agreement in all other respects remain
unmodified and in full force and effect.  Original signatures transmitted and
received via facsimile or other electronic transmission of a scanned document,
(e.g., .pdf or similar format) are true and valid signatures for all purposes
hereunder and shall bind the Parties to the same extent as that of an original
signature. This Amendment may be executed in multiple counterparts, each of
which shall be deemed to constitute an original but all of which together shall
constitute only one document.

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 2 

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to the Agreement to
be executed, as of the Effective Date.

 

SITO MOBILE SOLUTIONS, INC

AT&T Services, Inc.

          By: /s/ Kurt Streams   By: /s/ Laurie Szczepanek          
Printed Name: Kurt Streams Printed Name: Senior Contract Manager       Title:
CFO   Title: Senior Contract Manager           Date: 12/23/2015   Date:
12/24/2015

 

 

Proprietary and Confidential

This Amendment and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.

 

3



 



